DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	An Examiner’s amendment to the Title of Invention appears below.

3.	In response to the reply filed on 03/11/2021, claims 1–19 are allowed.

The listing of claims in the reply represents the latest version of the claims in the application.


EXAMINER’S AMENDMENT
4.	Pursuant to MPEP § 606.01, the title has been changed to:

“Fast Loading Kernel Image File For Booting”

** End of EXAMINER’S AMENDMENT **


Reason for Allowance
The following is the Examiner’s statement of reasons for allowance: 

The prior art of record, when viewed individually or in combination, does not expressly teach nor render obvious the features in each of the independent claims 1, 8, and 15, viewing each as a whole, specific to the recited limitations (and similar limitations of commensurate scope) of:

“wherein a length of each data block matches a speed of obtaining and checking a data block by the first core group and a speed of performing decompression by a core in the second core group.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
March 23, 2021